


110 HR 7231 IH: To repeal the exemption for hydraulic fracturing in the

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7231
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Ms. DeGette (for
			 herself, Mr. Hinchey, and
			 Mr. Salazar) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To repeal the exemption for hydraulic fracturing in the
		  Safe Drinking Water Act, and for other purposes.
	
	
		1.Regulation of hydraulic
			 fracturingSection 1421(d)(1)
			 of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking
			 subparagraph (B) and inserting:
			
				(B)includes the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations related
				to oil, gas, or geothermal production activities; but
				(C)excludes the underground injection of
				natural gas for purposes of
				storage.
				.
		
